offic e of c h ief c o u n sel number release date date cc ita department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c uilc no wta-n-130562-00 memorandum for mary engdahl tax specialist sb_se tec from lewis j fernandez deputy associate chief_counsel income_tax accounting by george baker subject federal emergency management agency payments-cerro grande fire-property loss this technical assistance memorandum is in response to your request dated date regarding the tax treatment of certain payments that the federal emergency management agency fema may make to individuals and businesses in new mexico that suffered losses due to the cerro grande fire these payments are authorized by the cerro grande fire assistance act the act pub_l_no 114_stat_511 technical assistance does not relate to a specific case and is not binding on directors or their offices or area directors appeals as those terms are described in revproc_2001_2 sec_1 2001_1_irb_79 pincite this document may not be cited as precedent issues may a taxpayer entitled to claim damages under the act claim a casualty_loss deduction under sec_165 of the internal_revenue_code for damage to personal or business property may a taxpayer who receives damages under the act elect under sec_1033 to defer gain that would otherwise result from the conversion of property destroyed or damaged into money may a taxpayer whose principal_residence is destroyed apply sec_121 to exclude gain that would otherwise result and defer any remaining gain under sec_1033 conclusions no taxpayers who suffered otherwise-deductible casualty losses as a result of the cerro grande fire have a reasonable prospect of recovering reimbursement for their losses under the claims settlement procedure set forth in the cerro grande fire wta-n-130562-00 assistance act the federal tort claims act or some other law consequently the losses are not deductible under sec_165 yes although the amount of compensation paid under the act is in general gross_income to the recipient taxpayers under sec_61 a recipient whose property other than inventory was damaged as a result of the fire may elect in accordance with sec_1033 to defer recognition of gain to the extent the recipient expended an amount at least equal to the amount of the compensation received on account of that property damage to purchase qualified_replacement_property yes sec_121 which excludes from income a limited amount of the gain from the sale of a principal_residence under certain circumstances treats the destruction of a residence as a sale a taxpayer may elect to defer additional gain under sec_1033 facts the cerro grande fire resulted from a prescribed fire ignited on date by national park service fire personnel at the bandelier national monument new mexico the fire ultimately burned more than big_number acres in four counties and the pueblos of san ildefonso and santa clara and destroyed more than residential structures the severity of damage throughout northern new mexico resulted in a presidential disaster declaration fema-1329-dr fed reg date on date president clinton signed the act into law during calendar_year fema issued interim final regulations c f_r et seq and made partial payments on claims as authorized by act sec_104 and of the regulations the stated purposes of the act are to compensate victims of the fire for injuries and to provide expeditious consideration and settlement of claims for those injuries act sec_102 the act created within fema an office of cerro grande fire claims and requires that office to administer a program for fully compensating those who have suffered personal injury property losses business_losses and financial losses resulting from the fire act sec_104 explicitly states e ach injured person shall be entitled to receive from the united states- a compensation_for injury suffered by the injured person as a result of the cerro grande fire as well as additional damages itemized in the legislation the act limits payments to compensatory_damages measured by injuries suffered the term injury is defined as including loss of property act sec_103 wta-n-130562-00 act sec_104 specifically the act permits compensation_for an uninsured or underinsured property loss act sec_104 it also provides for damages for an uncompensated business loss of damage to tangible assets or inventory act sec_104 it does not permit payments for certain other types of damages including punitive_damages or interest before settlement an individual seeking compensation under the act for injuries resulting from the cerro grande fire makes a final and conclusive election not to file a claim against the united_states for those injuries under chapter of title united_states_code commonly known as the federal tort claims act or any other provision of law act sec_104 law and analysis casualty_loss deduction under sec_165 sec_165 of the internal_revenue_code permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 provides that if a taxpayer has deducted a loss and in a subsequent taxable_year receives reimbursement for such loss the amount of the reimbursement must be included in gross_income for the taxable_year in which received subject_to the provisions of sec_111 relating to recovery_of amounts previously deducted thus a taxpayer is not entitled to a casualty_loss deduction to the extent a loss is compensated nor can a taxpayer deduct a casualty_loss if the taxpayer has a reasonable_prospect_of_recovery on a claim for reimbursement if a deduction has been properly taken any subsequent recovery_of compensation must be reported as income in the case of losses in areas determined to be federal disaster areas taxpayers may elect to take casualty_loss deductions in the year preceding the year of the disaster sec_165 however in such cases the deduction is limited to the uncompensated amount determined on the basis of the facts existing at the date the taxpayer claims the loss sec_165 thus the fact that a casualty_loss deduction might be taken in the year prior to the year of the casualty does not mean that the existence of a claim for reimbursement existing in the year of the loss is irrelevant wta-n-130562-00 under tax_benefit principles in applying these rules it is necessary to determine whether a taxpayer is compensated within the meaning of sec_165 the tax_court interpreted the estate_tax counterpart to sec_165 in 74_tc_725 in that case the taxpayer received money from a_trust fund established to compensate individuals who had been defrauded by attorneys the issue was whether the payment constituted compensation so as to preclude a loss deduction in holding that the payment was compensatory and therefore reduced the allowable deduction the court explained that the statutory language insurance or otherwise refers to payments that are structured to replace what was lost and that are similar to insurance t c pincite in revrul_71_160 1971_1_cb_75 the service concluded that a taxpayer received compensation within the meaning of sec_165 to the extent that a small_business administration loan had been canceled pursuant to the disaster relief act of because the loan had been made prior to enactment of the relief act and the taxpayer could not have anticipated the debt_cancellation the casualty_loss deduction had been properly taken the debt_cancellation however required that income be reported under tax_benefit principles see also 63_tc_21 taxpayers who suffered losses as a result of the cerro grande new mexico fire are not entitled to casualty_loss deductions under sec_165 because they have claims against the united_states for reimbursement for their losses and there exists a reasonable_prospect_of_recovery pursuant to those claims the legislation also makes it clear that the claims settlement procedure it establishes is not the exclusive procedure available for claims held by injured persons it states that the secretary of the interior and the national park service have assumed responsibility for the fire and subsequent losses of property act sec_102 the legislation references the federal tort claims act by pursuing the claims settlement procedure established by the legislation persons release the united_states from liability under the federal tort claims act act sec_104 elsewhere the legislation states that persons make a final and conclusive election by pursuing relief under the claims settlement procedure or by filing suit under the federal tort claims act or other law act sec_104 the clear import of these provisions is that persons injured by the fire have claims not only under the claims settlement procedure but also under the federal tort claims act and possibly under other provisions of law the law requires the claimant to elect one of the alternative claims the court commented that the provision should be interpreted in the same manner as sec_165 wta-n-130562-00 nonrecognition of gain under sec_1033 sec_61 provides generally that gross_income means all income from whatever source derived in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion the amount of the compensation received under the act clearly falls within the sec_61 and glenshaw glass definition of income and generally is includible in the recipient's gross_income except to the extent an exclusion or nonrecognition_provision applies sec_1001 provides generally that gain_or_loss from the sale_or_other_disposition of property is measured by the difference between the amount_realized on the disposition and the property’s adjusted_basis sec_1001 provides that the entire gain_or_loss shall be recognized except as otherwise provided one exception to the recognition of gain required by sec_1001 is sec_1033 sec_1033 allows for the deferral of gain when property is compulsorily or involuntarily converted an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property requisition or condemnation of property or the threat or imminence of requisition or condemnation of property destruction of property by fire is one example of an involuntary_conversion an involuntary_conversion may include a conversion into money sec_1033 provides that if property as a result of its destruction in whole or in part is involuntarily converted into money the gain if any shall be recognized except to the extent that the electing taxpayer within the period specified in sec_1033 purchases qualified_replacement_property property similar_or_related_in_service_or_use to the converted property in that event the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of the replacement_property sec_1033 provides that if property is converted into money and the taxpayer purchases qualified_replacement_property and elects nonrecognition of gain under sec_1033 then the basis of the replacement_property shall be the cost of such property decreased by the amount of gain not recognized the unadjusted_basis of qualified_replacement_property must be determined under sec_1012 sec_1033 thus recognition of gain realized on the involuntary_conversion of inventory cannot be deferred under sec_1033 because the basis of any inventory purchased as replacement_property would be determined under sec_1013 wta-n-130562-00 here the act provides compensation_for several categories of injuries incurred as a result of the fire those categories include damage to real or personal_property business or financial loss and personal injury sec_1033 does not apply to all these types of damage only those amounts received as compensation_for damages to real or personal_property would qualify under sec_1033 compensation_for other types of damages such as lost wages lost business or interest_expense do not constitute gain from the involuntary_conversion of property and thus do not qualify for deferral under sec_1033 moreover to qualify for a deferral under sec_1033 generally taxpayers must expend the amount received on qualified replacement property7 within years of the date the funds are received however where the gain results from the destruction in whole or in part of the taxpayer’s principal_residence as a result of a presidentially_declared_disaster such as the cerro grande fire certain exceptions to these rules apply sec_1033 provides that if the taxpayer’s principal_residence or any of its contents is compulsorily or involuntarily converted as a result of a presidentially_declared_disaster no gain shall be recognized by reason of the receipt of insurance proceeds for personal_property which was part of such contents and which was not scheduled for purposes of such insurance in addition insurance proceeds received on account of scheduled personal_property or real_property shall be treated as received from the conversion of a single item of property this means that the amounts received for each item may be pooled together and any property purchased that is similar_or_related_in_service_or_use to the residence or its contents shall be treated as qualified_replacement_property sec_1033 also extends the period of time in which replacement_property must be acquired from years to years under the act taxpayers are permitted to file a claim for damages with their insurance_company and or directly with the federal government in the former case the insurance_company may file a claim for reimbursement with fema for any claims paid to insured taxpayers since compensation_for damages to an insured's principal_residence or its contents can be received from an insurance_company as insurance proceeds or loss of property includes uninsured or under insured property loss decrease in value of real_property damage to physical infrastructure and cost resulting from lost tribal subsistence see act sec_104 business loss includes damage to tangible assets or inventory business interruption overhead costs and wages for work not performed see act sec_104 financial loss includes increased mortgage interest costs insurance deductible temporary living or relocation expenses lost wages or personal income debris removal and other cleanup costs expenditures made to remove debris and to repair or replace damaged property are treated as amounts spent to purchase qualifying replacement_property wta-n-130562-00 directly from the government we believe that sec_1033 applies regardless of the avenue the taxpayer chooses the application of sec_1033 however is limited to payments received by insured homeowners to the extent of their coverage and would not apply to the payments received under the act by uninsured homeowners sec_1033 also provides relaxed rules relating to purchase of qualified_replacement_property where the taxpayer’s business or investment_property is destroyed in a presidentially_declared_disaster sec_1033 provides that if a taxpayer’s property held for productive use in a trade_or_business or for investment is compulsorily or involuntarily converted as a result of a presidentially_declared_disaster tangible_property of a type held for productive use in a trade_or_business shall be treated as property similar_or_related_in_service_or_use to the converted property this rule offers relief to taxpayers by allowing them to reinvest their funds in any tangible business property without being forced to recognize gain however the replacement_property must be tangible_property held for productive use in a trade_or_business and not property_held_for_investment the replacement_period for this property is only years there are generally no tracing requirements with respect to the application of sec_1033 thus if a taxpayer obtained a loan from another source such as the small_business administration sba and used the proceeds of that loan which is not income under sec_61 to purchase qualified_replacement_property the taxpayer would nevertheless be entitled to deferral under sec_1033 with respect to the amount received under the act to the extent of the cost of the replacement_property application of sec_121 to destroyed principal_residence sec_121 provides rules under which gross_income does not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more under sec_121 the amount of gain that may be excluded generally is limited to dollar_figure but in certain cases married couples on joint returns may exclude up dollar_figure of gain further the exclusion_of_gain does not apply to any sale by the taxpayer if in the 2-year period ending on the date of the sale the taxpayer has applied the exclusion to any other sale sec_121 provides special rules for involuntary_conversions which may apply to taxpayers whose principal residences were destroyed by the fire and replaced with insurance proceeds or a recovery under the act sec_121 treats the destruction of property as the sale_or_exchange of property further in applying sec_1033 the section provides that the amount_realized from the sale_or_exchange of property shall be treated as being the amount determined without regard to sec_121 reduced by the amount of gain not included in gross_income pursuant to sec_121 finally wta-n-130562-00 the section provides that if the basis of the property acquired as a result of the involuntary_conversion is determined in whole or in part under sec_1033 then for purposes of satisfying the requirements of sec_121 with respect to the acquired property the taxpayer will be treated as owning and using the acquired property as the taxpayer’s principal_residence during any period of time that the taxpayer owned and used the converted property as the taxpayer’s principal_residence in other words a taxpayer whose principal_residence is destroyed in the fire and who meets all the requirements of sec_121 may do the following regarding the gain resulting from converting the house into insurance proceeds or a recovery under the act exclude gain to the extent permitted by sec_121 elect to defer any remaining gain by acquiring replacement_property including rebuilding in a manner satisfying sec_1033 and if gain is deferred under sec_1033 treat the period of ownership and use of the newly acquired residence as including periods of use and ownership of the destroyed residence on date the internal_revenue_service published in the federal_register at f_r proposed_regulations interpreting sec_121 that contain an illustration of the operation of this provision although these regulations have no specific legal effect until adopted as final regulations the example may be useful for its comprehensive illustration of these principles the example follows i on date fire destroys taxpayer a's house that had an adjusted_basis of dollar_figure a had owned and used this property as her principal_residence for years prior to its destruction a's insurance_company paid a dollar_figure for the house thus a realized a gain of dollar_figure dollar_figure - dollar_figure on date a purchases a new house at a cost of dollar_figure ii because the destruction of the house is treated as a sale for purposes of sec_121 a will exclude dollar_figure of the realized gain from a's gross_income for purposes of sec_1033 the amount_realized is then treated as being dollar_figure dollar_figure - dollar_figure and the gain realized is dollar_figure dollar_figure amount_realized - dollar_figure basis a elects under sec_1033 to recognize only dollar_figure of the gain dollar_figure amount_realized - dollar_figure cost of new house the remaining dollar_figure of gain is deferred and a's basis in the new house is dollar_figure dollar_figure cost - dollar_figure gain not recognized iii a will be treated as owning and using the new house as a's principal_residence during the 20-year period that a owned and used the destroyed house we hope this memorandum is helpful if you have any further questions please contact george baker at
